EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
	Independent claims 1, 8, and 15, are amended as follows:
1. (Currently Amended) A system for management and delivery of shoppable content, comprising:
a content management (CMS) system including a processor and memory, and an environment provided thereon that enables creation of content including product information for delivery via content channels;
a server application programming interface (API) operating as a contract that enables communication and data exchange between the content management system and a commerce provider system;
wherein the content management system enables definition of:
a content-type software object that represents a type of publishable content capable of being customized and displayed at a computer; and
a product-field software object defined in the content management system that represents a type of field that can be added to the publishable content, and that defines attributes of a product that are populated with values supplied from the commerce provider system via the server API to the content management system, to generate product-field software object instances;
wherein the values supplied from the commerce provider system relate to the product, and wherein the values are defined within the server API;
wherein the publishable content is constructed from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content;
wherein the publishable content is published by the content management system via one or more channels, and interpreted or executed by a computer to display the publishable content; and
wherein the commerce provider system sends to the computer, based on an interaction with the publishable content at the computer, data associated with the product.

8. (Currently Amended) A method for management and delivery of shoppable content, comprising:
	providing a content management system including a processor and memory, and an environment provided thereon that enables creation of content including product information for delivery via content channels;
	providing a server application programming interface (API) operating as a contract that enables communication and data exchange between the content management system (CMS), and a commerce provider system;
	enabling, by the content management system, definition of:
a content-type software object that represents a type of publishable content, and
a product-field software object in the content management system that represents a type of field that can be added to the publishable content, and that defines attributes of a product that are populated with values supplied from the commerce provider system via the server API to the content management system, to generate product-field software object instances,
wherein the values supplied from the commerce provider system relate to the product, and wherein the values are defined within the server API;
	constructing the publishable content from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content;
	publishing, by the CMS via one or more channels, and interpreting or executing the publishable content by a computer to display the publishable content; and
	sending, by the commerce provider system to the computer, based on an interaction with the publishable content at the computer, data associated with the product.

15. (Currently Amended) A non-transitory computer readable storage medium having instructions thereon for management and delivery of shoppable content, which when read and executed by a computer cause the computer to perform steps comprising:
	providing a content management system including a processor and memory, and an environment provided thereon that enables creation of content including product information for delivery via content channels;
	providing a server application programming interface (API) operating as a contract that enables communication and data exchange between the content management system (CMS), and a commerce provider system;
	enabling, by the content management system, definition of:
a content-type software object that represents a type of publishable content, and
a product-field software object in the content management system that represents a type of field that can be added to the publishable content, and that defines attributes of a product that are populated with values supplied from the commerce provider system via the server API to the content management system, to generate product-field software object instances,
wherein the values supplied from the commerce provider system relate to the product, and wherein the values are defined within the server API;
	constructing the publishable content from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content;
	publishing, by the CMS via one or more channels, and interpreting or executing the publishable content by a computer to display the publishable content; and
	sending, by the commerce provider system to the computer, based on an interaction with the publishable content at the computer, data associated with the product.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed February 7, 2022, are responsive to the office action mailed August 5, 2021, and the advisory action mailed October 14, 2021.  Claims 1-20 were previously pending and claims 1, 6, 8, 13, 15, and 20, are amended.  Claims 1-20 are therefore currently pending and considered in this notice of allowability.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 6, 13, and 20, were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The amendment has overcome this rejection of those claims.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-3, 6-10, 13-17, and 20, were rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (Paper No. 20210113; U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (Paper No. 20210113; U.S. Patent Application Publication No. 2013/0151417 A1).  The amendment has overcome this ground of rejection of these claims.
Claims 4-5, 11-12, and 18-19, were rejected under 35 U.S.C. 103 as being unpatentable over Bifolco (U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (U.S. Patent Application Publication No. 2013/0151417 A1) and further in view of Kiarostami (U.S. Patent Application Publication 2011/0191206 A1). The amendment of the independent claims has overcome this ground of rejection of these claims depending therefrom.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed February 7, 2022, with respect to the rejection of claims 1-3, 6-10, 13-17, and 20, under 35 U.S.C. 103 as being unpatentable over Bifolco (Paper No. 20210113; U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (Paper No. 20210113; U.S. Patent Application Publication No. 2013/0151417 A1), have been fully considered and are persuasive.  The rejection of claims 1-3, 6-10, 13-17, and 20, has been overcome. 
Applicant’s arguments, see remarks filed February 7, 2022, with respect to the rejection of claims 4-5, 11-12, and 18-19, under 35 U.S.C. 103 as being unpatentable over Bifolco (Paper No. 20210113; U.S. Patent Application Publication No. 2021/0004881 A1) in view of Gupta (Paper No. 20210113; U.S. Patent Application Publication No. 2013/0151417 A1) and further in view of Kiarostami (Paper No. 20210113; U.S. Patent Application Publication 2011/0191206 A1), rely on those directed to the independent claims from which these claims depend and they have been fully considered and are persuasive.  The rejection of claims 4-5, 11-12, and 18-19, has been overcome.

Independent claims 1, 8, and 15, recite a system, method, and non-transitory computer readable storage medium comprising, inter alia
“a content management (CMS) system including a processor and memory, and an environment provided thereon that enables creation of content including product information for delivery via content channels;
a server application programming interface (API) operating as a contract that enables communication and data exchange between the content management system and a commerce provider system; wherein the content management system enables definition of: a content-type software object that represents a type of publishable content capable of being customized and displayed at a computer; and a product-field software object defined in the content management system that represents a type of field that can be added to the publishable content, and that defines attributes of a product that are populated with values supplied from the commerce provider system via the server API to the content management system, to generate product-field software object instances; wherein the values supplied from the commerce provider system relate to the product, and wherein the values are defined within the server API; wherein the publishable content is constructed from within the content management system, wherein said publishable content incorporates an instance of the product-field software object into a machine readable code of the publishable content; wherein the publishable content is published by the content management system via one or more channels, and interpreted or executed by a computer to display the publishable content….”  Claim 1.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution, as referenced above under “Response to Arguments.”  The most closely applicable prior art not previously discussed is Allaire et al. (Patent No. US 9,292,866 B2).  Allaire teaches integration of advertising with packaged content items wherein a publisher uses templates to control accepted formats and define placement of “values supplied from the commerce provider,” but does not teach, disclose, anticipate, or fairly and reasonably render obvious, alone or in combination with other known prior art references, any of the other limitations recited above.
Bowman (Paper No. 20210113; Pub. No. US 2014/0222553 A1) although previously cited, is worthy of additional comment.  Bowman discloses a campaign builder software for retailers and although very similar in its goals and field of use it does not disclose “a server application programming interface (API) operating as a contract that enables communication and data exchange between the content management system and a commerce provider system” or the additional detailed limitations noted above concerning the precise relationship between entities that provide and publish values for the fields.  Bowman therefore does not anticipate nor does it fairly and reasonably render obvious at least the body of limitations noted above, alone or in combination with other known prior art references.  
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 4, 2022